                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

T.S., by and through his next friend,            §
N.O., and G.A.,                                  §
individually and on behalf of all others         §
similarly situated,                              §
                                                 §
        Plaintiffs,                              §
                                                 §                      CASE NO. 1:19-cv-809-RP
v.                                               §
                                                 §
The Burke Foundation                             §
d/b/a Burke Center for Youth,                    §
                                                 §
       Defendant.                                §

                      REPLY IN SUPPORT OF PLAINTIFFS’ MOTION
                          TO COMPEL WRITTEN DISCOVERY

        Plaintiffs’ Motion to Compel (Doc. 39, “Motion”) explains why Plaintiffs’ requests for

written discovery are directly relevant to the claims at issue and why the Court should order

Defendant to respond to each request. In its Response in Opposition (Doc. 40, “Response”),

Defendant generally asserts that Plaintiffs’ requests seek privileged information, are unduly

burdensome, or are overbroad, but (1) fails to explain its privilege objection, (2) fails to support

its position that production is burdensome, (3) fails to explain how Plaintiffs’ requests are

overbroad, and (4) fails to justify its refusal to respond to discovery requests at least to the full

extent that each is not objectionable. As a result, the Court should grant Plaintiffs’ Motion.1

     1. Plaintiffs’ Requests Do Not Target Privileged Information.

        Defendant attempts to justify its failure to respond to Requests for Production Nos. 3 and

17 by claiming that the former seeks “any privileged communications between defense counsel in


        1
           Defendant agreed to, and did, supplement its interrogatory responses with verifications
(Response at 4) and provide the insurance policy sought in Plaintiffs’ Request for Production No.
1 (id. at 9). Any related arguments in Plaintiffs’ Motion are therefore withdrawn.

Reply in Support of Plaintiffs’ Motion to Compel                                                   1
preparing answers to Plaintiffs’ First Set of Interrogatories,” and that responding to the latter would

require Defendant “to log every privileged communication . . . generated since suit was filed nearly

a year and a half ago.” (Response at 5–6.) These concerns cannot be sincere. It is plain from the

text of the requests that Plaintiffs are seeking documents created and maintained by Defendant in

its regular course of business, not obviously privileged categories of documents like

“communications between defense counsel in preparing answers to Plaintiffs’ First Set of

Interrogatories” or “emails between defense counsel regarding the claims of the case.” (See Doc.

39-1, “First Set of Discovery Requests,” at 6, 9; Response at 5, 6.) Defendant’s counsel must be

aware that the requirements of Federal Rule of Civil Procedure 26(b)(5)(A)(ii) would have been

satisfied by a brief statement that, for example, all communications between Defendant and its

attorneys were being withheld on grounds of attorney client privilege, and all of defense counsel’s

notes and drafts were being withheld under the work-product doctrine.

       Furthermore, Defendant’s Response raises more questions than it answers. Defendant

claims that in order to respond to Request for Production No. 17 in compliance with Rule 26(b)(5),

it would need to log “notes,” “reports,” and “indexes of documents.” (Response at 6.) But not all

such documents are protected from discovery, e.g., D Fisher v. United States, 425 U.S. 391, 403

(1976) (attorney-client privilege protects “only those disclosures necessary to obtain informed

legal advice which might not have been made absent the privilege”); FED. R. CIV. P. 26(b)(3),

Notes of Advisory Committee (documents and materials assembled in the ordinary course of

business or pursuant to public requirements unrelated to the litigation, or for other nonlitigation

purposes, are not entitled to work product protection), and some may be offered more protection

than others, Doe v. Baylor Univ., 335 F.R.D. 476, 487 (W.D. Tex. 2020) (“The level of protection

depends on whether the materials constitute ‘opinion’ work product or non-opinion, ‘fact’ work




Reply in Support of Plaintiffs’ Motion to Compel                                                     2
product.”). To the extent that Defendant has withheld, on grounds of privilege, anything beyond

confidential communications with counsel and documents consisting of counsel’s opinions, mental

impressions, or legal theories, a privilege log is plainly necessary.

   2. Defendant Fails to Explain How or Why Production Would Be Burdensome.

       Although Defendant repeatedly attests that complying with Plaintiffs’ discovery requests

would be unduly burdensome, the closest it comes to revealing the nature of this burden is the

observation that “Defendant maintains approximately 75 filing cabinets of paper files in on-site

storage,” including resident files and files for other organizations, which “are intermixed and

organized alphabetically.” (Response at 6–7.) This is plainly insufficient. “A party resisting

discovery must show how the requested discovery is . . . unduly burdensome . . . by submitting

affidavits or offering evidence revealing the nature of the burden.” English v. Tex. Farm Bureau

Bus. Corp., 462 F. Supp. 3d 667, 669 (W.D. Tex. 2020). Defendant has done nothing to suggest

that pulling residents’ paper files from alphabetized, on-site storage would be difficult or

expensive, nor has it demonstrated that searching those files for the requested information would

be unreasonably time-intensive.2 As a result, its objections must be overruled. Id.; see also Cty. of

Cook v. Bank of Am. Corp., No. 14 C 2280, 2019 U.S. Dist. LEXIS 203931, at *7 (N.D. Ill. 2019)

(granting motion to compel where defendants asserted that production would “require a manual,

time-intensive process that entails review of thousands of historic records” but failed to explain

“what specific burdens production would impose” or to “submit[] a declaration providing




       2
          Defendant states that, in order to respond to Interrogatory No. 6 and Request for
Production No. 8, it would have to “us[e] a list to locate every resident file from on-site storage,
review[] those files and locat[e] any Behavioral Reports.” (Response at 8.) This is a description of
the steps that compliance would require, not of undue burden; Defendant wholly fails to estimate
how much time this would take, propose how much manpower it would involve, or offer anything
else that would aid the Court in evaluating its claim of undue burden.

Reply in Support of Plaintiffs’ Motion to Compel                                                   3
information regarding the time or expense involved in producing these documents”).

   3. Plaintiffs’ Requests Are Not Overbroad.

       Defendant also refuses to explain the extent to which any individual request is overbroad.3

Instead, it argues, bizarrely, that Plaintiffs request “any and every document created in the last 12

years that refer or concern five different things.” (Response at 8.) Although Defendant cites no

authority, Plaintiffs interpret this as an argument that some requests are overly broad because of

their use of the term “concerning.” The “omnibus term” rule arose in the District of Kansas, see

Sonnino v. Univ. of Kan. Hosp. Auth., 221 F.R.D. 661, 667 (D. Kan. 2004), and has not been

adopted by this Court.4 Furthermore, the rule applies “only when the omnibus term is used with

respect to a general category or group of documents.” Id. (internal quotations omitted). “When . . .

the omnibus phrase modifies a specific type of document or specific event, rather than a large

category or all documents or events, the [challenged] request is not deemed overly broad on its

face.” Id. at 667–68. Plaintiffs’ specific, carefully-drawn requests would thus plainly be sufficient

even if the omnibus term rule were to apply.

       Additionally, Defendant notes that it “did not object to the scope of Interrogatory No. 3”;

instead, it objected to the interrogatory’s predicate, Request for Admission No. 1, because “the

term ‘paid’ is undefined.” (Response at 7.) While it is true that Defendant refused to answer

Request for Admission No. 1, it is false that the term “paid” is undefined or otherwise “ambiguous

or misleading” (id.): Plaintiffs defined “pay,” for purposes of their discovery requests, as “to

compensate with currency.” (First Set of Discovery Requests at 3.) Defendant suggests that it


       3
        Defendant asserts that “the ‘Relevant Period’ of 12 years is too expansive and presents
an undue burden,” but makes no argument as to why the period is overly broad or how it presents
any burden. (Response at 6.)
       4
         Indeed, the Western District’s Local Rules specifically contemplate the routine use of
the term “concerning” within parties’ written discovery requests. See CV-26(b.)(7.)

Reply in Support of Plaintiffs’ Motion to Compel                                                   4
understands “currency” to potentially refer to both societally-recognized money as well as

Defendant’s token “Burke Bucks,” which residents “have the opportunity to be awarded . . .

following completion of positive/pro-social behavior like ‘Work Projects.’” (Response at 7.)

However, Defendant did not identify a single resident who was in fact compensated with

“currency” in the form of money or “Burke Bucks” for participating in Work Projects during the

relevant period in response to Interrogatory No. 3’s specific prompt for such information. (See

Doc. 39-4, “Defendant’s Amended and Supplemental Responses,” at 6–7). Thus, Defendant is

either evasively withholding relevant, responsive information “subject to” its objection, or

improperly qualified its response to Request for Admission No. 1 in order to avoid admitting that

it did not pay residents. The Court should therefore compel Defendant to respond in full to

Interrogatory No. 3 or—if it cannot identify a single resident who was compensated in any arguable

form of currency—to amend its response to Request for Admission No. 1.

   4. Defendant Must Respond at Least to the Extent that Requests Are not Objectionable

       Defendant acknowledges that “[a] party served with written discovery must fully answer

each interrogatory or document request to the full extent that it is not objectionable.” (Response at

3, quoting Heller v. City of Dallas, 303 F.R.D. 466, 485 (N.D. Tex. 2014)). Yet in its Response

Defendant again refuses to comply with its obligation, failing to propose and respond to any non-

objectionable subset of any request. The Court should therefore hold that Defendant’s stated

objections are improper and that any grounds not stated in a timely, proper objection are waived.

In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989).

                                          CONCLUSION

       “[A] party who has objected to a discovery request must, in response to a motion to compel,

urge and argue in support of its objection to a request, and, if he does not, he waives the objection.”




Reply in Support of Plaintiffs’ Motion to Compel                                                     5
Crownover v. Crownover, Civil Action No. 2:15-CV-132-AM-CW, 2017 U.S. Dist. LEXIS

223994, at *2 (W.D. Tex. 2017) (quoting OrchestrateHR, Inc. v. Trombetta, 178 F. Supp. 3d 476,

507 (N.D. Tex. 2016)) (alteration in original). For the reasons stated in Plaintiffs’ Motion, and

because of Defendant’s lack of persuasive response, the Court should order Defendant to respond

in full to Plaintiffs’ First Set of Discovery Requests.



Dated: February 3, 2021                        Respectfully submitted,


                                               By:        /s/ Rebecca Eisenbrey
                                                          Rebecca C. Eisenbrey
                                                          State Bar No.: 24097646
                                                          reisenbrey@equaljusticecenter.org
                                                          Anna Bocchini
                                                          Texas State Bar No.: 24057410
                                                          abocchni@equaljusticecenter.org
                                                          EQUAL JUSTICE CENTER
                                                          314 E Highland Mall Boulevard, Suite 401
                                                          Austin, Texas 78752
                                                          Tel (512) 474-0007, ext. 132

                                                          Ted Evans
                                                          State Bar No. 24099351
                                                          tevans@disabilityrightstx.org
                                                          DISABILITY RIGHTS TEXAS
                                                          6800 Park Ten Boulevard, Suite 208N
                                                          San Antonio, Texas 78213
                                                          (832) 681-8224

                                                          Peter Hofer
                                                          State Bar No. 09777275
                                                          phofer@drtx.org
                                                          DISABILITY RIGHTS TEXAS
                                                          2222 West Braker Lane
                                                          Austin, Texas 78758
                                                          (512) 454-4816

                                                          ATTORNEYS FOR PLAINTIFFS




Reply in Support of Plaintiffs’ Motion to Compel                                                     6
                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney of record for Plaintiffs, certify that on February 3, 2021, a true
and correct copy of this Notice was filed and served on counsel for Defendant through the Court’s
CM/ECF system.


                                                      /s/ Rebecca C. Eisenbrey
                                                      Rebecca C. Eisenbrey
                                                      Attorney for Plaintiffs




Reply in Support of Plaintiffs’ Motion to Compel                                                   7
